Citation Nr: 0112870	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-18 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for low back strain 
with herniated nucleus pulposus, currently rated as 40 
percent disabling. 

3.  Competency to handle disbursement of funds. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1968 to June 
1971, and from January 1981 to January 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The veteran filed a claim for 
increased ratings for his service-connected PTSD and back 
disability (low back strain with herniated nucleus pulposus) 
in July 1999; the RO adjudicated these issues, and the issue 
of competency to handle disbursement of funds, in a March 
2000 rating decision; the veteran entered notice of 
disagreement with these decisions in May 2000; the RO issued 
a statement of the case in June 2000; and the veteran entered 
a substantive appeal, on a VA Form 9, received in September 
2000.

In May 1999, an increased apportionment for the veteran's 
daughter was requested.  As this issue has not been 
adjudicated by the RO, the Board refers this issue to the RO 
for initial adjudication.  

It also appears that, in a May 2000 Statement in Support of 
Claim, the veteran raised a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  He specifically 
asserted that he was permanently and totally disabled because 
of his service-connected PTSD.  Because the claim for TDIU 
was raised subsequent to the increased rating issues 
(including PTSD) currently on appeal and has not been 
adjudicated and the issues now on appeal are not inextricably 
intertwined with the TDIU issue, the Board likewise refers 
the claim of entitlement to TDIU to the RO for initial 
adjudication. 




REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Because the RO has 
not yet had the opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).   

In this veteran's case, the Board finds that additional 
development of evidence is warranted.  With regard to the 
claims for increased rating for PTSD and competency to handle 
disbursement of funds, although the veteran was afforded a VA 
PTSD examination in February 2000, which included the opinion 
that the veteran still appeared incompetent by VA standards, 
the examination report did not explain the basis for this 
conclusion.  It is of note that the February 2000 VA 
examination report did not include diagnoses of either 
delirium (not otherwise specified) or to rule out underlying 
dementia (not otherwise specified), as diagnosed at a VA 
examination in October 1998 and which provided the basis for 
the initial determination of incompetence. 

The evidence of record also includes a January 13, 2000 
letter from a VA physician, R.A., M.D., of the VAMC in St. 
Louis, Missouri.  In this two sentence letter, the VA 
physician offered the medical opinion that the veteran could 
handle his funds satisfactorily and was financially 
competent.  However, the basis for this VA physician's 
conclusion is not indicated in the letter.  A detailed 
explanation of the factual basis for his January 13, 2000 
opinions would be helpful in determining the issue of the 
veteran's competence to handle funds. 
 
With regard to the claim for increased rating for low back 
strain with herniated nucleus pulposus, the veteran is 
currently rated 40 percent disabled under Diagnostic Code 
5293.  38 C.F.R. § 4.71a (2000).  The United States Court of 
Appeals for Veterans Claims has emphasized that, when rating 
disabilities of the musculoskeletal system, it is necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. § 
4.40 (2000), the rating for an orthopedic disability should 
reflect functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.45 (2000).  The Board notes 
that, although the veteran was afforded a VA compensation 
examination of the spine in February 2000, which specifically 
noted pain on all ranges of motion, and the diagnosis 
included "functional impairment" due to mild central and 
right lateral disk herniation, the VA examiner did not 
indicate the degree of functional impairment, including 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, or weakness.  The 
examination also did not clearly indicate the degree of 
intermittent relief, whether there was sciatic neuropathy, 
and whether there were neurologic findings appropriate to the 
site of the diseased disc, factors to be considered in rating 
under Diagnostic Code 5293.  

The Board also notes that, in light of the nature of the 
veteran's service-connected disabilities and the evidence 
regarding incompetence, an attempt should be made to 


obtain any disability decision or evidence from the Social 
Security Administration (SSA).  Such records may be pertinent 
to the claims on appeal, and should be obtained for review.  
Where the records sought are Federal department or agency 
records, VA must continue its efforts to assist the veteran 
by requesting such records, unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (to be codified at 38 U.S.C. § 5103A) (2000).  

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD and back 
disabilities from January 1999 to the 
present, and that he furnish signed 
authorizations for release to VA of any 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The RO should obtain from the Social 
Security Administration a copy of the 
decision on the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should request the VA 
physician, R.A., M.D., of the VAMC in St. 
Louis, Missouri, if available, to provide 
a detailed explanation of the factual 
basis for his January 13, 2000 opinion 
that the veteran could 


handle his funds satisfactorily and was 
financially competent. 

4.  The veteran should be afforded a VA 
psychiatric examination to thoroughly 
evaluate his service-connected PTSD, to 
identify all symptomatology attributable 
to PTSD, and to determine whether the 
veteran is competent to handle 
disbursement of funds.  The claims file 
should be made available to the examiner, 
and the examiner should indicate in 
writing that the claims file has been 
reviewed in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

In light of the evidence of record, the 
psychiatric examiner is requested to give 
an opinion as to the level of impairment 
due to PTSD, and to specifically identify 
which psychiatric symptomatology is 
attributable to the veteran's PTSD.  The 
examiner is requested to offer a medical 
opinion as to what degree the veteran's 
PTSD has impaired his ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment) and the veteran's 
reliability, productivity, flexibility, 
and efficiency levels in performing 
occupational tasks (industrial 
impairment).  Findings should be 
presented consistent with the current 
rating criteria for mental disorders.  
Additionally, a Global Assessment of 
Functioning Scale score should be 
provided, and the examiner should explain 
its meaning in terms consistent with 
rating criteria.  The examiner also 
should offer an opinion as to the impact 
of the 


veteran's disabilities on his ability to 
obtain and maintain substantially gainful 
employment.  

The examiner should further offer an 
opinion regarding whether it is at least 
as likely as not that the veteran is 
competent to handle disbursement of 
funds.  This opinion should include a 
discussion of the evidence of record 
which supports the opinion of competence 
or incompetence, including the October 
1998 VA examination diagnoses of delirium 
(not otherwise specified) and to rule out 
underlying dementia (not otherwise 
specified).  All opinions provided should 
be explained in the context of other 
opinions and examination reports of 
record.  

5.  The veteran should be afforded a VA 
orthopedic  examination to determine the 
current severity of his service-connected 
low back strain with herniated nucleus 
pulposus.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should indicate in writing that 
the claims file has been reviewed.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be conducted.  

The examiner should be specifically 
requested to identify any objective 
evidence of pain, or functional loss of 
the veteran's low back strain with 
herniated nucleus pulposus due to: pain; 
weakened movement; subluxation or lateral 
instability; excess fatigability; and/or 
incoordination.  The examiner should also 
express opinions concerning whether there 
would be additional limits on functional 
ability during flare-ups 


(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  
The examiner should offer an opinion as 
to the impact of the veteran's 
disabilities on his ability to obtain and 
maintain substantially gainful 
employment.  

6.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, the report(s) 
should be returned, along with the claims 
file, for immediate corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

7.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

8.  The RO should then adjudicate on the 
merits the veteran's claims of 
entitlement to an increased rating for 
service-connected disabilities of PTSD 
and low back strain with herniated 
nucleus pulposus, and the issue of 
competency to handle disbursement of 
funds.  

9.  If any of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of these issues.  The veteran has the right 
to submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-373 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


